Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 9-13, 15-19, and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6126833 (hereinafter referred as “Stobbe”), in view of JPH11169681 (hereinafter referred as “Akitsu”, refer attached English language machine translation for claim mapping).
Regarding claims 2, 4, 9, 11, 15, 17, 19, 21, 25 and 26, Stobbe teaches filter membrane module, comprising: a plurality of membranes (11), each membrane comprising a plurality of longitudinal conduits; and a housing (25) connected to and surrounding the membrane. Stobbe discloses multiple embodiments in which the membrane segments have different shapes. 
In embodiment of fig. 2, Stobbe discloses a plurality of membrane segments (11) having shape of quadrant of a circle. Filtrate channels (16) are provided between the segments.
In the embodiment of fig. 3, Stobbe discloses a central segment (41) surrounded by a ring of eight segments (42). Filtrate channels (46) are provided between the segments. The membrane segments (42) having two curved sides and two flat sides, wherein the two flat sides are opposite of each other. 
The filter membrane module is configured so that during use of the filter membrane module a medium to be filtered enters the longitudinal conduits and a filtered medium passes through a porous ceramic material of the longitudinal conduits and enters a collecting space 
Stobbe does not disclose that the filter membrane module has a cross-section in a plane that is perpendicular to the longitudinal conduits; the filter membrane module has at least one axis of mirror symmetry along the cross-section; and the filter membrane module has no more than two axes of mirror symmetry along the cross-section.
Akitsu teaches a filter membrane module comprising a plurality of membranes supported in parallel with each other at leach end via a support member, filtrate that has passed through the membranes from the flow passages of each of these membranes is configured to flow out to the outside through a flow path provided between them ([0012], [0016]-[0018]). 

    PNG
    media_image1.png
    446
    536
    media_image1.png
    Greyscale

In the embodiment of fig. 6(b), the membrane has a cross-section in a plane that is perpendicular to the longitudinal conduits; and the cross-section comprises a curved side and a 
Akitsu further teaches that the plurality of membranes is potted within the filter membrane module [0022]. Akitsu also discloses that by integrating a plurality of small ceramic filters without increasing the size of ceramic filters provides excellent permeation performance and high filtration efficiency [0010].
Stobbe and Akitsu are analogous inventions in the art of membrane modules comprising a plurality of ceramic membranes. It would have been obvious to one of ordinary skill in the art to modify the shape of the membranes of Stobbe with teachings of Akitsu to provide the membrane module wherein for each of at least two of the membranes: the membrane has a cross-section in a plane that is perpendicular to the longitudinal conduits; the cross-section comprises two curved sides and two flat sides; and the two flat sides are opposite each other, the filter membrane module has a cross-section in a plane that is perpendicular to the longitudinal conduits; the filter membrane module has at least one axis of mirror symmetry along the cross-section; and the filter membrane module has no more than two axes of mirror 
Regarding claims 3, 10, and 16, modified Stobbe teaches limitations of claims 2, 9 and 15 as set forth above. Stobbe further teaches that the plurality of membranes comprises a plurality of ceramic membranes (C5/L42-45, C9/L30-36).
Regarding claims 5, 12 and 18, modified Stobbe teaches limitations of claims 2, 9 and 15 as set forth above. Akitsu further teaches that each membrane has a segment of a circle cross section (refer fig. 6b).
Regarding claim 6, modified Stobbe teaches limitations of claim 2 as set forth above. Akitsu further teaches that for each of the at least two membranes: each of the two curved sides is an arc of a circle cross section; and at least one of the flat sides is a chord of a circle cross section (refer fig. 6b).
Regarding claims 7, 13 and 20, modified Stobbe teaches limitations of claims 2, 9 and 15 as set forth above. Stobbe (refer fig. 3, C10/L9-38) and Akitsu ([0011]-[0013], [0016]-[0018]) further teaches that the filter membrane module has an interstice between adjacent membranes configured so that, during use of the filter membrane module, filtered medium pass through the interstice.
Regarding claims 22, 23 and 24, modified Stobbe teaches limitations of claims 2, 9 and 21 as set forth above. Stobbe (fig. 1, 2, 3) and Akitsu (fig. 6b) teach that the plurality of membranes comprise a plurality of immediately adjacent pairs of membranes, and an interstice .
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Regarding rejection of claims 2-6 and 24 under 35 USC 103(a) as being obvious over Stobbe, in view of Akitsu, applicant argued that “Therefore, while each monolith segment may have two flat sides (defined by its two adjacent structures 46), the flat sides are not parallel to each other, as required by independent claim 2”. However, the limitation of two parallel sides is taught by Akitsu.
Applicant further argued that “Further, after reading Stobbe, it would not have been obvious to a person of ordinary skill in the art to modify Stobbe' s various structures to provide a structure which would, for example, satisfy the "the two flat sides are opposite and parallel to each other" language covered by independent claim 2”. However, no reason was provided in the argument as to why it would not have been obvious.
Applicant further argued that [0010] of Akitsu provides nothing more than a generic object. This is not found to be persuasive because paragraphs [0002]-[0009] preceding paragraph [0010] should be taken into consideration since paragraphs [0002]-[0009] explains why the embodiments of Akitsu provides a better performance over the prior arts. For example, paragraphs [0002]-[0009] suggest that instead of providing a single monolith with filtration channels, it is advantageous to provide multiple smaller monoliths separated by 
Applicant further argued that “As the above description makes clear, the cross-sectional view of FIG. 6b does not show "a plurality of elongated flat membranes"”. This is not found to be persuasive because [0039] discloses that in one ceramic filter 18, the flow passage 18a extends in the longitudinal direction of the ceramic filter device 10E to form a flow passage for the water to be treated. Therefore, the disclosure indicate that the filter segments 18 are elongated membrane segments extending in a longitudinal direction. Refer annotated fig. 6a below indicating longitudinal direction.

    PNG
    media_image2.png
    889
    687
    media_image2.png
    Greyscale
 
Applicant further argued that “Akitsu' s FIG. 6b shows the "thick plate-shaped filter 18" having gaps through which portions of the adjacent "thin plate-shaped filter 19" are visible. A person of ordinary skill in the art would not understand that Akitsu's FIG. 6b resembles Applicants' claimed structure (e.g., by referring to Applicants' FIG. 11 as an illustrative embodiment). Rather, at most, only with the benefit of hindsight derived entirely from Applicants' disclosure could one assert that Akitsu' s FIG. 6b resembles Applicants' claimed structure ( e.g., by referring to Applicants' FIG. 11 as an illustrative embodiment). Without the benefit of such improper hindsight, a person of ordinary skill in the art would not reach the Examiner's proposed modification of Stobbe/ Akitsu combination”. This is not found to be persuasive because Akitsu discloses that flow passage 19a is used to collect filtration and flows the filtrate to outer peripheral side of the apparatus 10E [0039]. Therefore, the filter 19 has a function equivalent to the filtrate channels (16) or (46) of Stobbe. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant further argued that “Furthermore, modifying Stobbe with Akitsu as proposed would require eliminating features of Akitsu's FIG. 6a and 6b structure”, and that “Akitsu' s FIG. 6a and 6b teachings are incompatible with the proposed modification, and as a result, a person of ordinary skill in the art would not be motivated to make the modifications proposed by the 
Argument regarding design choice rationale is moot in view of the modified claimed rejection.
No additional arguments were provided for rejection of claims 9-13, 15-19 and 21-23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777